Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The instant claims 1-11 are allowable over prior art cited of record on the PTO-892 and Information Disclosure Statements filed by applicant. The preliminary amendment amended the claims to clarify that the gas discharge member is within the fused portion formed by the inner adhesive layer of the upper case and the lower case, and wherein sequentially stacked on the inner adhesive layer are a secnd adhesive layer, a metal barrier, a first adhesive layer, and an outer coating, thus a five-layer construction from the inner adhesive layer and thermally fused portion where the gas discharge member is present. The closest prior art Kim et al (KR2017-0103236, as cited by applicant and on the PCT/ISA/237), teaches a three-layered construction. Kim (10,637,012, also teaches a pouch battery with a three-layered pouch. The cited prior art of record ails to fairly teach or suggest to one of ordinary skill in the art prior to the effective filing date of the instant invention to prepare a device as claimed, wherein the upper case includes the five layers as claimed in combination with a gas discharge member located within the fused portion of the inner adhesive layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA C WALKE whose telephone number is (571)272-1337.  The examiner can normally be reached on Monday to Thursday 5:30am to 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA C. WALKE/Primary Examiner, Art Unit 1722